Citation Nr: 1400365	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for cervical arthritis, claimed as neck disability, including as secondary to service-connected status post compound comminuted fracture of the right leg with residual leg length discrepancy, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for lumbar myofascitis, L5-S1 degenerative disk disease (DDD), and facet arthrosis, claimed as back disability, including as secondary to service-connected status post compound comminuted fracture of the right leg with residual leg length discrepancy, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

A September 1992 rating action denied entitlement to service connection for neck and back disabilities.  The Veteran did not file a notice of disagreement with the rating action and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 1992 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 and Supp. 2012); 38 C.F.R. § 20.1105 (2013).  Prior to consideration of the Veteran's claim on the merits, the Board is required to consider the issue of finality, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In September 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in December 2013.  The Veteran has not had 60 days to submit additional evidence or argument, however, as the Board's decision is fully favorable to the Veteran, the Board proceeding to consideration of the merits results in no prejudice to him.



FINDINGS OF FACT

1.  In a September 1992 rating action, the RO denied the Veteran's claim of service connection for a neck disability and notified him of the determination and of his appellate rights, but he did not appeal the determination and it became final.

2.  Nexus evidence added to the record since the September 1992 rating decision, when considered by itself and in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a neck disability.

3.  In a September 1992 rating action, the RO denied the Veteran's claim of service connection for a back disability and notified him of the determination and of his appellate rights, but he did not appeal the determination and it became final.

4.  Nexus evidence added to the record since the September 1992 rating decision, when considered by itself and in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a back disability.

5.  The evidence, including the 2013 VHA opinion, shows that the Veteran's neck disability, diagnosed as cervical arthritis, had its onset in service.

6.  The evidence, including the 2013 VHA opinion, shows that the Veteran's back disability, diagnosed as lumbar myofascitis, L5-S1 DDD, and facet arthrosis, is due to his service-connected residual leg length discrepancy.


CONCLUSIONS OF LAW

1.  The unappealed September 1992 rating decision that denied service connection for a neck disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The unappealed September 1992 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Cervical arthritis was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  Lumbar myofascitis, L5-S1 DDD, and facet arthrosis, was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


ORDER

Service connection for cervical arthritis is granted.

Service connection for lumbar myofascitis, L5-S1 DDD, and facet arthrosis is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


